
	
		I
		111th CONGRESS
		1st Session
		H. R. 2051
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2009
			Mr. Miller of Florida
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to authorize
		  extended benefits for certain autistic dependents of certain
		  retirees.
	
	
		1.FindingsThe Congress finds the following:
			(1)The National
			 Institute of Neurological Disorders and Stroke states that autism is a common
			 condition in a group of developmental disorders known as the autism spectrum
			 disorders and is characterized by impaired social interaction, problems with
			 verbal and nonverbal communication, and unusual, repetitive, or severely
			 limited activities and interests.
			(2)According to a February 2007 study by the
			 Centers for Disease Control and Prevention, one in 150 children that had
			 reached the age of 8 had autism or an autism spectrum disorder such as
			 Asperger’s syndrome, Rett syndrome, childhood disintegrative disorder, or a
			 pervasive developmental disorder not otherwise specified.
			(3)The Department of Defense introduced the
			 Extended Care Health Option program to provide coverage to active duty members
			 of the Armed Forces for applied behavioral analysis, a treatment for the
			 symptoms of autism spectrum disorders. Active duty member beneficiaries are
			 covered for applied behavioral analysis treatment for up to $2,500 per month
			 with a maximum of $30,000 per year.
			(4)According to a Harvard School of Public
			 Health report, without effective intervention, approximately 90 percent of
			 individuals with an autism spectrum disorder require lifelong care, which costs
			 an estimated $3.2 million over a child’s lifetime. Applied behavioral analysis
			 therapy has been shown to be effective in reducing the percentage of
			 individuals with an autism spectrum disorder that require lifelong care to less
			 than 50 percent and reducing the costs of lifelong care by two-thirds.
			(5)Benefits of the Extended Care Health Option
			 program are not available to military retirees enrolled in TRICARE, but in a
			 letter dated June 23, 2008, the Department of Defense stated that there are
			 8,784 retirees with dependants diagnosed with an autism spectrum
			 disorder.
			2.Extended care
			 health option program for autistic dependents of certain retirees
			(a)Authorization
			 for extended benefits for autistic dependents of certain retireesSection 1086 of title 10, United States
			 Code, is amended by adding at the end the following new subsection:
				
					(i)(1)The extended benefits
				program shall apply to any covered retiree with respect to any dependent of
				such a retiree if the dependent is—
							(A)described in subparagraph (D) or (I)
				of section 1072(2) of this title;
							(B)diagnosed with autism; and
							(C)not entitled to benefits under part A
				of title XVIII of the Social Security Act.
							(2)In this subsection:
							(A)The term extended benefits
				program means the program provided pursuant to subsections (d), (e), and
				(f) of section 1079 of this title.
							(B)The term covered retiree
				means any person eligible for health benefits under this section by reason of
				coverage by section 1074(b) (as described in subsection (c)(1) of this section)
				who is—
								(i)not entitled to benefits under part
				A of title XVIII of the Social Security Act; and
								(ii)not enrolled under part B of such
				title.
								(C)The term autism refers to the
				autism spectrum disorders, which are developmental disabilities that cause
				substantial impairments in the areas of social interaction, emotional
				regulation, communication, and the integration of higher-order cognitive
				processes and are often characterized by the presence of unusual behaviors and
				interests. The term includes autistic disorder, pervasive developmental
				disorder (not otherwise specified), Asperger’s syndrome, and any of the
				pervasive disorders as defined by the most recent edition of the Diagnostic and
				Statistical Manual of Mental Disorders.
							.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to benefits
			 under the extended benefits program for items and services furnished on or
			 after the date of the enactment of this Act.
			
